ORDER
Upon reading and filing the annexed motion by the attorneys for the plaintiff herein, dated the 26th day of September 1938, the affidavit of Hadley S. King, verified the 26th day of September 1938, and brief of plaintiff’s attorneys, thereto annexed, and
Upon all the papers and proceedings had herein, and due deliberation having been had, it is
Ordered that the said motion made by the plaintiff’s attorneys, is hereby granted, and it is further
Ordered and deoreed that the instant appraisements are null and void, and the same hereby are vacated and set aside, on the ground that the collector failed to designate, and the appraiser failed to examine, at least one out of every ten packages, as required by the provisions of section 499 of the Tariff Act of 1930.
Chas. P. McClelland, Presiding Judge.